Title: To John Adams from David Hartley, 25 April 1783
From: Hartley, David
To: Adams, John


Hotel de York April 25 1783

Mr Hartley presents his Compts to Mr Adams and if it be convenient to him, wd be glad to have the honour of waiting upon him and the gentlemen who are the other Commissioners and Ministers from the united States of America at 11 O’clock on Sunday morning, at Mr Adams’s hotel, or any where else if more convenient. Mr Hartley has had the pleasure of seeing Dr Franklin who lives at the greatest distance, & therefore can inform Mr Adams that the hour and place above mentioned will be very convenient to him, if it shd prove so to Mr Adams and to the other gentlemen.
Saturday Morning
PS I am just going to Passy & from thence to Versailles to pay my respects to Monsr Le Comte de Vergennes

